DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed 7/14/2021, and with this Examiner's Amendment, have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


6. (Currently Amended) The method as in claim 1, wherein each of the malware-related encrypted flow clusters has an associated observed encrypted flow cluster as part of a class of encrypted traffic flows, based on their flow-level features.  

7. (Currently Amended) The method as in claim 6, wherein training the deep learning neural network classifier to classify a particular encrypted traffic flow comprises: optimizing one or more parameters of the deep learning neural network classifier such that two samples from the same class of encrypted traffic flows are more similar than two samples from different classes of encrypted traffic flows.

15. (Currently Amended) The apparatus as in claim 10, wherein each of the malware-related encrypted flow clusters has an associated observed encrypted flow cluster as part of a class of encrypted traffic flows, based on their flow-level features.  

16. (Currently Amended) The apparatus as in claim 15, wherein the apparatus trains the deep learning neural network classifier to classify a particular encrypted traffic flow by: optimizing one or more parameters of the deep learning neural network classifier such that two samples from the same class of encrypted traffic flows are more similar than two samples from different classes of encrypted traffic flows.

Allowable Subject Matter
The claims 1-20 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 7/14/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Encrypted Traffic Analysis”, by Dimou, explores the current state of affairs in Encrypted Traffic Analysis and in particular discusses research and methods in 6 key use cases; viz. application identification, network analytics, user information identification, detection of encrypted malware, file/device/website/location fingerprinting and DNS tunnelling detection.
“Deciphering malware’s use of TLS (without decryption)”, by Anderson, performs a detailed study of how TLS is used by malware and enterprise applications. The use of TLS by malware poses new challenges to network threat detection because traditional pattern matching techniques can no longer be applied to its messages. However, TLS also introduces a complex set of observable data features that allow many inferences to be made about both the client and the server. These features can be used to detect and understand malware communication, while at the same time preserving the privacy of the benign uses of encryption. These data features also allow for accurate malware family attribution of network communication, even when restricted to a single, encrypted flow.
US 10805338 B2, "Analyzing encrypted traffic behavior using contextual traffic data", by Kohout, teaches that a device in a network detects an encrypted traffic flow associated with a client in the network. The device captures contextual traffic data regarding the encrypted traffic flow from one or more unencrypted packets associated with the client. The device performs a classification of the encrypted traffic flow by using the contextual traffic data as input to a machine learning-based classifier. The device generates an alert based on the classification of the encrypted traffic flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/PETER C SHAW/Primary Examiner, Art Unit 2493